Citation Nr: 0844072	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, found that 
new and material evidence had not been submitted to reopen a 
claim seeking service connection for the above condition.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned.  A transcript of the hearing 
is of record.

At the hearing the veteran moved that his case be advanced on 
the Board's docket.  The Board granted that motion.

In November 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to the claim on appeal with a waiver of RO and VAMC 
consideration.  38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran's current degenerative joint disease and 
degenerative disc disease of the lumbar spine is 
etiologically related to active duty service.  



CONCLUSIONS OF LAW

Service connection for a low back disability, namely 
degenerative joint disease and degenerative disc disease, is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a)

At any time after VA issues a decision on a claim,  if VA 
receives or associates with the claims file relevant official  
service department records that existed and had not been 
associated with  the claims file when VA first decided the 
claim, VA will reconsider the  claim, notwithstanding 38 
C.F.R. § 3.156(a).  Such records  include, but are not 
limited to: (i) Service records that are related to a claimed 
in-service event,  injury, or disease, regardless of whether 
such records mention the  veteran by name, as long as the 
other requirements of paragraph (c) of  this section are met; 
(ii) Additional service records forwarded by the Department 
of  Defense or the service department to VA any time after 
VA's original request for service records; and (iii) 
Declassified records that could not have been obtained 
because  the records were classified when VA decided the 
claim. 

The provisions of 38 C.F.R. § 3.156(c)(1) do not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.

The veteran was initially denied entitlement to service 
connection for a low back disability in a June 1946 
unappealed rating decision.  The RO determined that the 
evidence of record, including service treatment records, did 
not show that the veteran had a chronic low back disability 
due to service.  The veteran's claim was again denied in an 
August 1949 rating decision on the same basis.  

The subsequently received evidence includes a portion of a 
June 1946 service treatment record noting that the veteran 
was to be provided a lumbar spine examination due to his 
history of back trauma four months earlier.  Because of the 
receipt of the service treatment record created prior to the 
prior denials, those denials will be reconsidered. 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the veteran was scheduled 
to undergo a spinal examination in June 1946 based on 
complaints of back pain from a history of trauma four months 
earlier.  While a copy of the spinal examination is not of 
record, this evidence does indicate that the veteran injured 
his spine during service.  The examination for separation in 
June 1946 was negative for any spinal abnormalities.  

The post-service medical evidence of record shows that the 
veteran sought treatment for low back pain in March 1991 
following an industrial injury to his back while working at 
Safeway.  He was diagnosed as having a lumbosacral torsion 
injury and radiculitis into the left leg.  A chiropractor and 
registered nurse determined that the veteran had pre-existing 
degeneration of the spine and that his current spinal 
pathology was not entirely due to his at-work injury.  In 
other records created in the early 1990's it was noted that 
there were documented complaints of low back pain as early as 
1974.  The veteran has continued to receive treatment for a 
worsening low back condition since that time, and was 
diagnosed with degenerative joint disease and degenerative 
disc disease by VA and private physicians.  

In addition, while the evidence does not show treatment for 
low back complaints until the veteran's 1991 work injury, the 
veteran testified at his September 2008 hearing that he began 
treatment for back pain immediately after his separation from 
active duty service.  The veteran's wife also submitted a 
February 2004 statement noting that the veteran made 
complaints of back pain prior to their marriage in 1952.  The 
testimony and statements regarding a continuity of 
symptomatology are competent and credible.  

In a statement dated in April 2006, T.H. Woodward, M.D., 
noted the veteran's history of back pain since the in-service 
injury in 1946, and opined that the veteran's "injury 
pattern" did seem to correlate with the injury during 
service in 1946.  The examiner did not note the 1991 injury.

A current disability and an injury in service are 
demonstrated.  The reports of a continuity of symptoms, the 
findings of pre-existing back disability in 1991, and the 
opinion of Dr. Woodward place the evidence in at least 
equipoise on the question of whether there is a nexus between 
the current injury and service.  Resolving reasonable doubt 
in the veteran's favor, service connection is granted.


ORDER

The claim for entitlement to service connection for a low 
back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


